DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Arguments filed October 18, 2021.
	Claims 1-22 are pending.  Claims 1, 9 and 15 are independent.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant overcome the previously applied rejection by presenting a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention is subject to an obligation of assignment to the same person (Intel Corporation), see Applicant’s Remarks page 7.  Therefore, Sharma ‘024, Le, and Sharma ‘312 are disqualified as prior art under AIA  35 U.S.C. 102(a)(2).
With respect to independent claim 1, there is no teaching or suggestion to provide the recited selector transistor, wherein the selector has a source terminal coupled to the storage device and a gate terminal coupled to the word line, wherein the transistor is at least partially in a second back-side metal layer that is adjacent the first back-side metal layer, in combination with the other limitations.
With respect to independent claim 9, there is no teaching or suggestion to provide the recited steps of forming a selector thin-film transistor (TFT) at least partially 
With respect to independent claim 15, there is no teaching or suggestion to provide the recited control circuit including a second plurality of logic transistor in the logic layer of the IC die, and the control circuit further comprising one or more local interconnects in a front-side metal layer of the IC die to route signals between logic transistors of the second plurality of logic transistors, and a memory array in back-side metal layers of the IC die and at least partially below the control circuit, wherein the control circuit is to control the memory array, and wherein the memory array is in the back-side metal layers that are closest to the logic layer, in combination with the other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825